Title: Stay of Execution, 21 August 1802
From: Jefferson, Thomas
To: 


          Whereas sentence of death hath been passed by the Circuit Court of the District of Columbia for the County of Washington on James McGirk, convicted of murder in due form of law, which sentence was ordered to be carried into execution on the twenty eighth day of the present month of August, and whereas reasonable cause hath been suggested why such execution should be stayed; Now therefore be it known that I Thomas Jefferson, President of the United States, do hereby reprieve the said James McGirk until the twenty eighth day of October next, to which day the execution of the said sentence is accordingly adjourned.
          Done under my hand & the seal of the United States, this twenty first day of August one thousand eight hundred two.
          
            Th: Jefferson
          
        